The heirs of B. Lafon haying obtained a judgment against Gravier & Poumairat, his executors, a tableau of distribution of the sum thus recovered from them was presented for homologation, and Gravier made opposition thereto on the following grounds:
1. The tableau is not in conformity with the judgment of the court of probates: it does not recite the credits allowed by the judgment, nor does it charge the legatees with the sums paid them.
Moreau Lislet & Canonge for plaintiffs— Young for defendant.
2. Gravier is a creditor of Poumairat, now deceased; and the sum due him is not to his credit on the tableau.
3. Since the rendering of the judgment, he has discovered vouchers which entitle him to credits.
The opposition was overruled, and Gravier appealed.
The appellant cannot be injured by the ho-mologation of the tableau. Nothing more can be demanded from him than the amount of the judgment, and he cannot be injured by the manner in which that is distributed.
If he has any claim on Poumairat’s estate, it cannot be considered in the distribution of the amount of the judgment obtained by Lafon’s heirs.
The court of probates is without authority, in the present suit, to examine the correctness of the judgment of the heirs—and allow any credits which might have been allowed.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs.